Proceeding pursuant to CPLR article 78 to prohibit the enforcement of an order of the Supreme Court, Westchester County (Buell, J.), entered April 15, 1988, which fined the petitioner $250 for failure to appear at a pretrial conference.
Adjudged that the petition is granted, on the law, without costs or disbursements, and the respondent is prohibited from enforcing the order entered April 15, 1988.
The respondent is a Justice of the Supreme Court, Westchester County, who was presiding over an action; the petitioner is a firm of attorneys which represents the defendant therein. On January 14, 1988, the respondent ordered the petitioner and opposing attorneys to appear at a pretrial conference to be held April 11, 1988. After the petitioner *662failed to appear at the conference, the firm received by mail a copy of the respondent’s order which imposed a $250 fine for the firm’s failure to appear at the conference.
Absent statutory authority or court rule, the respondent was without authority to impose a fine (see, Matter of A. G. Ship Maintenance Corp. v Lezak, 69 NY2d 1; Ballarine v Getty Oil Corp., 133 AD2d 330; Guma v Guma, 132 AD2d 645; Claybourne v City of New York, 128 AD2d 667). Mangano, J. P., Thompson, Bracken and Brown, JJ., concur.